PER CURIAM.
These two eases were tried together in the District Court by consent and were heard together here. Plaintiffs in error were charged with violation of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § ÍOISS^. et seq.), and their defense was an'alibi.
The questions involved were questions of fact, and these have been decided against plaintiffs in error by the jury which.tried them. There was ample evidence to sustain the verdict and it is not our province to pass upon the credibility of witnesses or the probabilities of conflicting testimony. The trial judge fairly and impartially instructed the jury as to the law applicable to- the ease, and the exceptions to his charge are without merit. There was no error, and the judgment of the District Court is affirmed.
Affirmed.